Exhibit 99.4 From: The Desk of Glen Post Subject: CenturyLink announces acquisition of Qwest Dear Colleagues, I am very pleased to announce this morning that CenturyLink has reached an agreement to purchase Qwest through a tax free, stock-for-stock transaction, valued at $22.4 billion. Upon close, CenturyLink will be a national, industry-leading communications company. If the companies had been combined as of December 31, 2009, we would have had approximately 50,000 employees, 5 million broadband customers, 17 million access lines, 1.4 million video customers, pro forma revenues in excess of $19 billion and an enterprise value of approximately $40 billion. We expect the transaction to be complete in the first half of 2011, after approvals by shareholders and regulators. The headquarters for the combined company will remain in Monroe. Bill Owens will remain chairman of the board, I will remain chief executive officer, Stewart Ewing will remain chief financial officer and Karen Puckett will remain chief operating officer. Chris Ancell, currently Qwest’s executive vice president of Business Markets Group, will lead the Business Markets Group and report to me. The remainder of the combined company’s leadership team will be announced as decisions are finalized. Following the close of the transaction, the board of directors of CenturyLink will add four members from the current Qwest board, including Edward A. Mueller, Qwest’s chairman and chief executive officer. At noon Central time, I will host an audiocast and conference call for all CenturyLink employees. You will receive details on how to join that event in a separate e-mail. CenturyLink will be an even more effective competitor as a result of this transaction, which will provide us greater scale, scope and expertise. This acquisition will also increase the diversity of our revenue, which will strengthen our company by making us less dependent on any one area of our business for revenue growth. In addition, the transaction is expected to generate synergies and efficiencies, primarily through the reduction of corporate overhead, elimination of duplicate functions and systems and increased operational efficiencies. All of these factors will better position our combined company to compete against cable and wireless substitution. A key factor in both our past and future success is the ability of our team to take advantage of acquisition opportunities. The boards and senior management of both companies are confident that the combination of the assets and people of our two companies will create an even stronger company. This decision is a vote of confidence in CenturyLink’s long history of successfully acquiring and integrating strategic assets and in the capabilities of our employees. In addition to the decision that our headquarters will remain in Monroe, we have decided to maintain a key operational presence in Denver, including a regional headquarters, the Qwest Business Markets Group and other functions to be determined. Other organizational and operational decisions will be made over the coming months and will continue after the transaction is complete. You should look for additional information in future updates. This transaction will provide significant benefits for our shareholders, customers and communities, and I believe it will create new opportunities for many employees of both companies. During this period of approvals and integration, I ask that you continue to work in support of our five strategic focus areas (hyperlink). If you receive any media calls related to the transaction, please forward those calls to the appropriate person as outlined by our media policy (hyperlink). I thank all of you for your continued support and focus on providing our customers with great service and for working to ensure CenturyLink continues as a strong and successful company for years to come. Glen Forward Looking Statements
